Exhibit 10.2

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 

No. 18-00[●]    Date of Issuance

$[●]

   [●], 2018

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation (the
“Company”), hereby promises to pay to [                    ] (the “Lender”), the
principal sum of [                    ] Dollars ($[        ]), together with
interest thereon from the date of this Note. Interest shall accrue at a rate of
eight percent (8.0%) per annum. Unless earlier converted into Conversion Shares
pursuant to Section 2(b)(i)(A) of the Note and Warrant Purchase Agreement dated
July [●], 2018, among the Company, the Lender, and certain other investors (the
“Purchase Agreement”), the principal and accrued interest shall be due and
payable by the Company on demand by the holder of this Note at any time after
Maturity Date (as defined in the Purchase Agreement).

This Note is one of a series of Notes issued pursuant to the Purchase Agreement,
and capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.

Section 1. Payment. All payments shall be made in lawful money of the United
States of America at the address of the holder of this Note reflected in the
Company’s records or at such other place as the holder hereof may from time to
time designate in writing to the Company. Payment shall be credited first to
Costs (as defined below), if any, then to accrued interest due and payable, and
any remainder applied to principal. Prepayment of principal, together with
accrued interest, may not be made without the consent of the holder of this
Note. The Company hereby waives demand, notice, presentment, protest and notice
of dishonor.

Section 2. Security. This Note is secured pursuant to the Pledge Agreement.
Reference is hereby made to the Pledge Agreement for a description of the nature
and extent of the security for this Note and the rights with respect to such
security of the holder of this Note.

Section 3. Conversion or Exchange of the Notes. This Note and any amounts due
hereunder shall be convertible or exchangeable in accordance with the terms of
Section 2(b) of the Purchase Agreement. As promptly as practicable after the
conversion or exchange of this Note, the Company at its expense shall, upon
surrender of this Note, issue and deliver to the holder of this Note a
certificate or certificates for the number of full Conversion Shares issuable
upon such conversion or deliver the portion of the ExO Note Indebtedness or the
Aldama Interest for which it was exchanged.

Section 4. Events of Default and Remedies. If an Event of Default (as defined in
the Purchase Agreement), the holder of this Note shall be entitled to exercise
the remedies set forth in Section 7(b) of the Purchase Agreement.



--------------------------------------------------------------------------------

Section 5. Lost Documents. Upon receipt by the Company of evidence and indemnity
satisfactory to it of the loss, theft, destruction or mutilation of, and upon
surrender and cancellation of this Note, if mutilated, the Company will make and
deliver in lieu of this Note a new note of the same series and of like tenor and
unpaid principal amount and dated as of the date to which interest, if any, has
been paid on the unpaid principal amount of this Note.

Section 6. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment
or waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note, and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.

Section 7. Successors and Assigns. This Note applies to, inures to the benefit
of, and binds the successors and assigns of the parties hereto; provided,
however, that the Company may not assign its obligations under this Note without
the written consent of the Majority Note Holders. Any transfer of this Note may
be effected only pursuant to the Purchase Agreement and by surrender of this
Note to the Company and reissuance of a new note to the transferee. The Lender
and any subsequent holder of this Note receives this Note subject to the
foregoing terms and conditions, and agrees to comply with the foregoing terms
and conditions for the benefit of the Company and any other Lenders.

Section 8. Expenses. The Company hereby agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note (“Costs”) in
endeavoring to collect any amounts payable hereunder that are not paid when due,
whether by declaration or otherwise. The Company agrees that any delay on the
part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission, or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.

Section 9. Governing Law. This Note shall be governed by and construed under the
laws of the State of Florida as applied to other instruments made by Florida
residents to be performed entirely within the State of Florida.

 

ODYSSEY MARINE EXPLORATION, INC. By:  

 

  Mark D. Gordon   President and Chief Executive Officer

 

2

[Signature Page to Secured Convertible Promissory Note]